Citation Nr: 0932521	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran had active service from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that determined that new and material evidence to 
reopen a claim of entitlement to PTSD had not been submitted.  
The appeal was remanded in June 2006 for additional 
development.  The appeal is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


REMAND

The Veteran is seeking to reopen a claim of entitlement to 
service connection for a psychiatric disorder, claimed as 
PTSD, which has been denied multiple times with the most 
recent prior denial in an April 2003 RO decision.  Although 
the RO reopened the claim in a supplemental statement of the 
case issued in March 2009 and continued the denial of service 
connection for PTSD, the Board must initially determine 
whether the Veteran has presented new and material evidence 
to reopen his claim because doing so goes to the Board's 
jurisdiction to reach the underlying claim and it adjudicate 
it on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Thus, the Board has identified the issue 
as stated on the title page.  

Information provided by the Social Security Administration 
(SSA) indicates that the Veteran's date of disability onset 
was April 30, 1979, with a date of initial entitlement in 
October 1982 and that he was receiving disability benefits.  
There is no indication that the SSA has been contacted in 
order to obtain those records.  The United States Court of 
Appeals for Veterans Claims has interpreted the duty to 
assist to include requesting information and records from the 
SSA which were relied upon in any disability determination.  
Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413 (1991).  In February 2004 the Veteran wrote 
that his hallucinations started in Vietnam and he told Social 
Security to look at his papers to see that his problems 
started in Vietnam.  Also, in July 2004 the Veteran wrote 
that he told the SSA when he went on Social Security 
disability that his problem began in Vietnam.  Therefore, 
when the record indicates that SSA may have records pertinent 
to the appellant's claim, but which have not been obtained, a 
remand is required.  38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 
7104(d)(1).

Further, a record of VA hospitalization in April 1983 shows a 
history of two previous psychiatric VA hospitalizations at a 
VA Medical Center in Sepulveda, California in February 1979 
with a diagnosis of a brief reactive psychosis and in 
February 1981 with diagnosis of acute psychotic episode.  
Although a request for VA outpatient treatment records from 
Sepulveda for that period was made, it is unclear whether a 
request for hospitalization records has been made.  Also, 
there is a reference slip dated in May 1984 indicating that 
the Veteran's medical records were transferred to a VA 
Medical Center in San Diego, California, although it does not 
specify whether the records transferred included 
hospitalization records.  Thus, a request for the VA 
hospitalization records identified should be made to both VA 
medical facilities.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's award for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  
All efforts to obtain those records must 
be documented for the record.  If no 
records are available, it must be so 
stated, in writing, for the record.

2.  Request the Veteran's hospitalization 
records from the VA Medical Center in 
Sepulveda, California and from the VA 
Medical Center in San Diego, California 
for hospitalization at the Sepulveda VA 
Medical Center in February 1979 for 
treatment of a brief reactive psychosis 
and in February 1981 for treatment of an 
acute psychotic episode. 

3.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

